BOWMAN, Circuit Judge,
dissenting.
I fail to see how joining the Department of Correction will create jurisdiction. As there does not appear to be any controversy between the Department and the defendants, it follows that even if the Department is joined there still will be no case or controversy and thus no basis for Article III jurisdiction.
I am puzzled as to why the majority would seek to promote a case or controversy where none exists. If the Department had any wish to assert a claim for declaratory relief against the defendants, it could have done so long ago.
Further, since the majority acknowledges, ante page 378, that there presently is no case or controversy, I cannot fathom why the majority opinion directs the district court to appoint counsel.
Seeing no case or controversy, and being firmly convinced that seeking to create a controversy where none exists is the antithesis of our proper function, I respectfully dissent.